DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anchor et al. (US 5738272 A; hereinafter Anchor) in view of Barbieri et al. (US 2012/0279182 A1; hereinafter Barbieri).
Regarding claims 1-5, 7, and 11-15, Anchor teaches a gable top carton and carton blank having a reduced surface area per unit volume comprising a beverage carton package for liquid foodstuffs, having package base body comprising package edges, an at least partially angular package base and an at least partially angular package gable (see Figures 3-4), wherein the package base body defines, in an 
Barbieri teaches a sealed package for pourable food products and packaging material for producing sealed packages for pourable food products made of a laminated packaging composite (see Par. 0121).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Anchor’s gable top carton to be made of a laminated packaging composite in order to adequately hold and dispense liquids, as known in the art.

Regarding claim 8, Anchor, as modified above, teaches a carton wherein the package gable comprises a transverse sealing seam (Anchor; 25/45).
Regarding claims 9 and 13, Anchor, as modified above, teaches a carton wherein the package gable comprises a weakening of the package laminate.  Examiner considers score lines to be “a weakening”.
5.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anchor in view of Barbieri as applied to claim 1 above, and further in view of Franic (US 2006/0144912 A1).
Regarding claim 10, Anchor, as modified above, discloses the claimed invention except for a pour spout attached to the gable.  Franic teaches a carton with pour spout (70/72) wherein a pouring element is applied to the package gable (30).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Anchor’s gable top carton to include a pouring spout on a top gable wall in order to provide an easy means for facilitating dispensing and resealing of contents (Franic; see Par. 0015-0018).
Response to Arguments
6.	Applicant’s arguments, see Pages 5-12, filed 01/12/2021, with respect to the rejection(s) of claim(s) 1-15 under USC 103(a)—Barbieri in view of Thiersch have been fully considered and are persuasive.  The previously applied prior art lacks arching that occurs at each of the four corners of the carton extending between the gable top and 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734